Case: 1:18-cv-04251 Document #: 18 Filed: 11/08/18 Page 1 of 6 PagelD #:67

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

TRAVON GARDNER and
TREONIA GARDNER,
Plaintiff, No. 18 CV 4251

v.
JUDGE Harry D. Leinenweber

The CITY OF CHICAGO, Illinois, a
municipal corporation, JAMES HAWORTH)
and ZACHARY GAMMONLEY, and each
of them,

)

).

) MAGISTRATE JUDGE Michael T. Mason
Defendants. )
)

FIRST AMENDED COMPLAINT AT LAW

NOW COMES the PLAINTIFFS, TRAVON GARDNER and TREONIA GARDNER, by
and through their attorneys, GOLDBERG WEISMAN CAIRO, LTD., and with the following
complaint against Defendants CITY OF CHICAGO, JAMES HAWORTH and ZACHARY
GAMMONLEY, and each of them, states as follows. |

JURISDICTION & VENUE

1. This action is brought pursuant to 42 U.S.C. §1983 to redress the deprivation under
color of law of Plaintiff's rights as secured by the United States Constitution.

2. This Court has jurisdiction of the action pursuant to 28 U.S.C. §§ 1331, 1343 and
1367. .

3, Venue is proper under 28 U.S.C. §1391(b), as the events giving rise to the claims

asserted in this complaint occurred within this District.

[1675928/1] 1
Case: 1:18-cv-04251 Document #: 18 Filed: 11/08/18 Page 2 of 6 PagelD #:68
PARTIES

4. Plaintiff, TRAVON GARDNER, is an adult residing in the City of Chicago and

State of Illinois.

5. Plaintiff, TREONIA GARDNER, is an adult residing in the City of Chicago and
State of Illinois.

6. Defendants, JAMES HAWORTH and ZACHARY GAMMONLY (hereinafter
“HAWORTH” and “GAMMONLEY”), were at all relevant times, Chicago Police Officers
employed by, Defendant, CITY OF CHICAGO, a municipal corporation and public entity
incorporated under the laws of Illinois. |

7, Defendants, HAWORTH and GAMMONLEY, were at all relevant times, acting
under color of law and within their scope of his employment.

FACTS

8. On August 14, 2016, Plaintiff, TRAVON GARDNER, was lawfully operating a
motor vehicle at or near the intersection of 77" Street and South Central Park Avenue, in the City of
Chicago, County of Cook and State of Illinois, with Plaintiff, TREONIA GARDNER, as his
passenger.

9. Prior to August 14, 2016, neither Plaintiff had any outstanding warrants or criminal
history.

10, Defendants, HAWORTH and GAMMONLEY, who were in uniform and on duty,
initiated a traffic stop of TRAVON GARDNER by blocking the path of his vehicle with their
own. |

11. Defendants, HAWORTH and GAMMONLEY, had no reason based on articulable

facts to believe cither Plaintiff was committing, had committed, or was about to commit, any crime.

[1675928/1] 2
Case: 1:18-cv-04251 Document #: 18 Filed: 11/08/18 Page 3 of 6 PagelD #:69

12. After being initially alerted to the presence of HAWORTH and GAMMONLEY,
Plaintiffs made no effort to evade the officers or otherwise conceal their identity. As officers
approached, TRAVON GARDNER and vehicle’s additional occupants, including TREONIA
GARDNER, were fully cooperative and complied with the questions and commands of
HAWORTH and GAMMONLEY. |
13. | Without provocation, and despite full compliance to that point, HAWORTH and
GAMMONLEY ordered Plaintiff, TRAVON GARDNER out of the vehicle and placed him
"under arrest. |
14. Subsequent to removing Plaintiff, TRAVON GARDNER, from his vehicle and |
_ placing him under arrest, HAWORTH and GAMMONLEY proceeded to choke and strike
Plaintiff in the head and neck area.

15. When attempting to place Plaintiff, TRAVON GARDNER, in a marked Chicago
Police Department vehicle, defendants, HAWORTH and/or GAMMONLEY, knowingly,
purposefully and repeatedly struck Plaintiff's head against the side of the vehicle.

16. Upon learning that Plaintiff, TREONIA GARDNER, was videotaping this
occurrence, HAWORTH and GAMMONLEY forcibly ceased said recording by physically
removing the cellular telephone from her hand and repeatedly striking it against the exterior of
Plaintif? s vehicle.

17. Subsequent to leaving the scene, with Plaintiff handcuffed in the back seat,
HAWORTH made repeated, purposeful, sudden accelerations and decelerations; these caused
Plaintiffs face and head to strike the dividing materials between the front and rear portions of

the vehicle’s interior. 3

[1675928/1]
Case: 1:18-cv-04251 Document #: 18 Filed: 11/08/18 Page 4 of 6 PagelD #:70

Count I: §1983 Excessive Force

18. PLAINTIFF re-alleges paragraphs 1-17 as if fully restated here.

19. As more fully described in the preceding paragraphs, the intentional conduct of
Defendants, HAWORTH and GAMMONLEY, towards both Plaintiffs was objectively
unreasonable and constituted excessive force in violation of the Fourth Amendment and
Fourteenth Amendments to the United States Constitution.

20. The misconduct described in this Count was undertaken with malice, willfulness
and reckless indifference to the rights of Plaintiff,

2l. As a direct and proximate result of Defendant’s use of excessive force, both
Plaintiffs suffered physical and emotional damages which will be proven at trial.

WHEREFORE, PLAINTIFFS, TRAVON GARDNER and TREONIA GARDNER pray
for judgment against Defendants, CITY OF CHICAGO, JAMES HAWORTH and ZACHARY |
GAMMONLEY, in a fair and just amount sufficient to compensate Plaintiffs for the injuries
suffered, plus a substantial sum in punitive damages, as well as costs, attorney’s fees, and such
other relief as is just and equitable. |

Count I: §1983 Unlawful Seizure

22. Plaintiff restates and re-alleges paragraphs 1-21 as fully restated herein.

23. Asmore fully described in the preceding paragraphs, Defendants unlawfully
seized Plaintiffs against their will and without probable cause or any other legal justification, in
violation of the Fourth and Fourteenth Amendments to the United States’ Constitution.

24. Defendants’ individual and collective acts of seizing both Plaintiffs against their:
will and without legal justification were done willfully, maliciously and/or with reckless

indifference to Plaintiff's rights.

[(1675928/1}
Case: 1:18-cv-04251 Document #: 18 Filed: 11/08/18 Page 5 of 6 PagelD #:71

25. Asa direct and proximate cause of Defendant’s misconduct and unlawful
seizure, both Plaintiffs suffered damages which will be proven at trial. .

WHEREFORE, PLAINTIFFS, TRAVON GARDNER and TREONIA GARDNER
pray for judgment against Defendants, CITY OF CHICAGO, JAMES HAWORTH and
ZACHARY GAMMONLEY, in a fair and just amount sufficient to compensate Plaintiffs for
the injuries suffered, plus a substantial sum in punitive damages, as well as costs, attorney’s
fees, and such other relief as is just and equitable.

Count WI: e Law Claim for Responden rior

26. Plaintiffs re-alleges paragraphs 1-25 as if fully restated here.

27. As more fully described in the preceding paragraphs, in committing the acts as
alleged herein, Defendants, HAWORTH and GAMMONLEY, were officers and agents of the
Chicago Police Department and at all times relevant to this complaint, acted within the scope of
his employment.

28. Defendant, CITY OF CHICAGO is liable as principal for all torts committed by
its agents.

WHEREFORE, Plaintiffs pray for judgment against Defendants, CITY OF CHICAGO,
JAMES HAWORTH and ZACHARY GAMMONLEY, in a fair and just amount sufficient to _
compensate Plaintiffs for the injuries suffered, plus a substantial sum in punitive damages, as

well as costs and any such other relief as is just and equitable.

Count [V: State Law Claim for Indemnification

29. Plaintiffs re-alleges paragraphs 1-28 as if fully restated here.
30. Illinois. law requirés that public entities are to pay any tort judgment for

_ compensatory damages for which employees ane liable within the scope of their employment

[1675928/1]
Case: 1:18-cv-04251 Document #: 18 Filed: 11/08/18 Page 6 of 6 PagelD #:72

activities.

31, Defendants, HAWORTH and GAMMONLEY, are or were employee of the
Chicago Police Department at all times relevant to this complaint, acting within the scope of their
employment in committing the misconduct as detailed herein.

WHEREFORE, Plaintiffs pray for judgment against Defendants, CITY OF CHICAGO,
JAMES HAWORTH and ZACHARY GAMMONLEY, in a fair and just amount sufficient to
compensate Plaintiffs for the injuries suffered, plus a substantial sum in punitive damages, as
well as costs and any such other relief as is just and equitable.

PLAINTIFF demands a trial by jury pursuant to Federal Rule of Civil Procedure 38(b)

on all issues so triable.

Attorneys for the Plaintiff.

/s/_ Lance D. Northcutt
GOLDBERG WEISMAN CAIRO, Ltd.
One East Wacker #3800
Chicago, IL 60601

- Phone: (312) 464-1200
Fax: (312) 464-1212
Inorthcutt@gwclaw.com
ARDC# 6278144

[1675928/1]
